FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 11-30352
                 Plaintiff-Appellee,
                                                    D.C. No.
                     v.                          4:11-cr-00032-
                                                     SEH-1
 FLORENCE A. WHITE EAGLE,
              Defendant-Appellant.                   ORDER


                   Filed November 12, 2013

    Before: Kenneth F. Ripple*, M. Margaret McKeown,
        and Jacqueline H. Nguyen, Circuit Judges.


                             ORDER

   The opinion filed July 5, 2013, 721 F.3d 1108, is
amended as follows:

   At page 15 of the slip opinion, line 1; 721 F.3d 1108,
1116, “on or around” shall be changed to “on or about”.

    With these amendments, the panel has voted to deny the
petition for panel rehearing. The full court has been advised
of the petition for rehearing en banc and no judge has

 *
   The Honorable Kenneth F. Ripple, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
2            UNITED STATES V. WHITE EAGLE

requested a vote on whether to rehear the matter en banc.
Fed. R. App. P. 35.

   The petition for panel rehearing and petition for rehearing
en banc are DENIED. No further petitions for en banc or
panel rehearing shall be permitted.